Citation Nr: 0709801	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 30 percent 
disabling.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for stomach ulcers.

4.  Entitlement to service connection for residuals of wisdom 
teeth removal



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision that awarded service 
connection and a 30 percent rating for PTSD, effective 
September 29, 1999.  The veteran disagreed with the assigned 
rating.  He testified before the Board in May 2006, and he 
submitted additional evidence along with a waiver of initial 
RO review of that evidence.   


FINDING OF FACT

PTSD is manifested by depression, anxiety, sleep 
difficulties, short-term memory problems, nightmares, 
flashbacks, exaggerated startle response, intrusive thoughts, 
feelings of hopelessness and isolation, relationship 
difficulties, limited judgment and insight, impaired impulse 
control, and employment difficulties. 

  
CONCLUSION OF LAW

The criteria for an increased (initial) rating of 70 percent 
for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1 - 4.14, 4.125 - 4.130, Diagnostic Code (DC) 
9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2006; a rating decision in 
December 2004; and a statement of the case in June 2005.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  The RO's initial adjudication of the disability 
rating issue was in December 2004, but it was based on a 
grant of a claim for service connection for PTSD, not a claim 
for an increased disability rating.  Nevertheless, VA has 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the December 2004 RO 
decision) or even the final RO adjudication (the June 2005 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last RO adjudication here (the June 2005 
statement of the case).  Moreover, in May 2006, VA also sent 
the veteran a letter describing the requirements for claims 
involving disability rating assignments.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  The Board also notes that the 
veteran is represented in this matter by an attorney. Thus, 
VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified private medical treatment records.  
In addition, VA afforded the veteran a VA examination in 
November 2004.  The veteran has not referred to any 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

The veteran's service-connected PTSD is now rated 30 percent 
disabling.  He contends that his PTSD is more disabling than 
currently evaluated in his appeal for an increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating requires a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  
Ibid.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Ibid.  

Finally, a 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  Ibid.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

As discussed in detail below, the Board concludes that the 
criteria for a 70 percent rating have been met based on 
symptoms such as reported panic attacks, social and 
occupational impairment and stresses, sleep impairment, 
nightmares, impulse control issues, and some memory 
impairment ("fair" memory). 

In this case, the veteran has been assigned a range of GAF 
scores since the submission of his initial claim.  An October 
2000 VA treatment record contained in the claims file reports 
that the veteran had a GAF score of 65.  That same month, a 
private medical examiner (J.C., Ph.D.) diagnosed the veteran 
with chronic, severe PTSD and a depressive disorder for which 
the veteran was assigned a GAF score of 55.  A subsequent VA 
treatment record dated in February 2001 indicated the 
veteran's GAF score to be 70.  Thereafter, during his 
November 2004 VA examination, the veteran was assigned a GAF 
score of 59.  More recent VA medical records dated in 2005 
and 2006 indicate that the veteran has a GAF score of 55.  
Contrary to the veteran's representative's May 2006 
assertion, the Board's review of the evidence does not 
indicate that the veteran has ever been assigned a GAF score 
of 50.   

VA medical records dated from October 1999 to April 2006, a 
VA examination report dated in November 2004, a private 
October 2000 examination report provided by Dr. C., and 
several lay statements submitted on the veteran's behalf 
indicate that the veteran has experienced such symptoms as 
depression (October 1999, September 2000 and January 2005 VA 
medical records), anxious mood (March 2005 VA medical 
records), suspiciousness (October 2000 private examination 
report; May 2006 lay statement provided by M.B.), chronic 
sleep impairment in terms of sleeping only three to four 
hours per night (July 2000 and March 2005 VA medical records) 
and nightmares (October 1999, August 2002 and June 2004 VA 
medical records; November 2004 VA examination report).  The 
veteran's memory has been noted to be fair, but intact.  See 
February 2003 and June 2004 VA medical records; November 2004 
VA examination report.  In addition, the veteran has reported 
experiencing flashbacks (October 2000 private examination 
report) and panic attacks (May 2006 hearing).  

The veteran's affect has been described as flat and 
restricted (October 1999, August 2002 and February 2003 VA 
medical records), although more recently, it was described as 
congruent.  See March 2005 VA medical records.  While certain 
medical records reported the veteran's speech as goal-
directed with both a normal rate and rhythm, other records 
have noted it to be slow.  October 1999 and June 2004 VA 
medical records.)  The veteran's insight and judgment have 
been described as limited, and his short-term memory has been 
described as fair but intact.  October 1999, June 2004 and 
March 2005 VA medical records; November 2004 VA examination 
report.  The veteran has reported experiencing poor impulse 
control, irritability, and outbursts of anger at others.  
October 2000 private examination report; November 2004 VA 
examination report.  In addition, he testified at his May 
2006 Board hearing that he has panic attacks almost daily.  

The veteran's thought processes have generally been logical 
and goal-directed; and his abstract skill level have been 
reasonably good. February 2003 VA medical records; November 
2004 VA examination report.  He also has had other symptoms, 
such as intrusive thoughts, feelings of hopelessness, 
isolation and exaggerated startle response.  October 2000 
private examination report.  

The veteran also appears to experience considerable 
difficulty in establishing and maintaining effective work and 
social relationships outside his immediate family.  He 
reported that he has limited contact with people other than 
his siblings and his nephew and that he generally tries to 
avoid people.  October 2000 private examination report; 
November 2004 VA examination report.  During his October 2000 
examination and at May 2006 Board hearing, he stated that he 
did not have any significant recreational activities or 
leisurely pursuits.  He also reported that while married for 
approximately four years in the late 1960s to early 1970s, 
his marriage ended in divorce.  Although he had relationships 
thereafter, and in fact testified that he had a longtime 30-
year relationship with a friend/girlfriend, he has been 
unable to marry or commit to anyone due to his PTSD 
symptomatology.  With regard to employment, he testified that 
he had worked for the same employer for the past 30 years.  
Although he had been able to perform his employment duties in 
the past by being able to work during a shift that did not 
require exposure to many people, once his shift time had 
recently changed, he had to interact with more people at 
work, which creates additional stress and problems with his 
employment.  

The veteran has described some passive suicidal ideation in 
the past, as well as a suicide attempt occurring in 
approximately 1998 (October 1999 VA medical records), 
although he has subsequently denied such ideation.  His 
mental status examinations and medical records have described 
him as alert, oriented, and cooperative, as well as 
appropriately groomed and appropriately behaved.  He has also 
not demonstrated signs of psychotic thinking, any thought 
disorder, any impairment of communication, or any delusions 
or hallucinations.  In addition, there is no indication in 
the record that the veteran experiences ritualistic or 
compulsive behavior that interferes with his routine 
activities.  His speech has been reported as normal.  There 
is no evidence indicating that the veteran has spatial 
disorientation. 

There also is an October 2000 opinion by Dr. C. diagnosing 
the veteran with severe PTSD.  When balanced against other 
GAF scale scores in the record, including Dr. C's own 
assessment of the veteran's GAF scale score, and other 
evaluations assessing the PSD as moderate, the Board 
concludes that the evidence at the very least is in relative 
equipoise on the question of the appropriate disability 
rating.  Therefore, affording the benefit of the doubt in 
favor of the veteran, the Board concludes that the evidence 
more nearly approximates the criteria for a 70 percent rating 
for PTSD. 

However, the veteran's PTSD does not meet the criteria for 
the next higher rating of 100 percent.  There is no evidence 
of total occupational and social impairment, gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation, or memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, DC 9411.  Therefore, the maximum rating 
warranted by the veteran's PTSD at the present time is 70 
percent.  


ORDER

A 70 percent rating for PTSD is granted.


REMAND

In January 2000, the RO also denied service connection for 
hearing loss, for stomach ulcers, and for residuals of wisdom 
teeth removal.  In February 2000, the veteran disagreed with 
this rating decision.  However, the RO has not yet provided 
the veteran (or his representative) with a statement of the 
case (SOC) regarding these issues.  When a claimant files a 
timely notice of disagreement, the RO issues an SOC.  If the 
RO has not issued an SOC, remand is necessary for the 
issuance of an SOC.  The failure to issue an SOC is a 
procedural defect requiring remand.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26 (2006);  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Accordingly, the Board REMANDS these issues for the following 
action:

Provide the veteran and his representative 
with a statement of the case regarding the 
claims for service connection for hearing 
loss, for stomach ulcers, and for 
residuals of wisdom teeth removal.  Advise 
the veteran of the time limit for filing a 
substantive appeal and that he must file a 
timely substantive appeal in order to 
perfect his appeal of these issues.  Then, 
return the case to the Board for its 
review only if an appeal is perfected.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously. Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


